Motion Granted and Order filed December 20, 2012




                                         In The

                       Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-12-01148-CV
                                      ____________

                                 IN RE VAN, Relator


                                 55th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2012-72839

                                        ORDER

        On December 20, 2012, relator filed a petition for writ of mandamus and
emergency motion for temporary relief. See Tex. Gov't Code Ann. § 22.221. Relator
asks this Court to order The Honorable Jeff Shadwick, Judge of the 55th District Court,
Harris County, Texas, to set aside his order dated December 18, 2012, entered in trial
court cause number 2012-72839, styled In Re Ray Immonen. Relator claims the trial
court abused its discretion in granting Ray Immonen’s petition to take deposition before
suit.

        It appears from the facts stated in the petition that relator’s request for relief
requires further consideration and that relator will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10. Relator’s motion for
temporary relief is granted.

       We therefore ORDER the December 18, 2012, order of the court below be stayed
in trial court cause number 2012-72839, styled In Re Ray Immonen. Such order is stayed
until final decision by this Court of relator's petition for writ of mandamus, or until
further orders of this Court.

       Ray Immonen, the real party in interest, is requested to file a response to the
petition on or before 9:00 am on Friday, December 21, 2012.



                                          PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.




                                            2